Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
	In after-final amendments dated 3/3/22, Applicant amended no claims, canceled no claims, and added new claim 25.  Claims 1-12, 14, and 16-25 are presented for examination.

Reasons for Allowance
	The following is an examiner’s statement of reasons for allowance: the claimed invention recites the following features not found in the prior art for distributing information over a network: receiving one or more messages at an information retrieval system from a user device over the network, the information retrieval system comprising one or more microprocessors, and one or more memory units that store the one or more messages, wherein the one or more microprocessors activate a protocol interface associated with the information retrieval system, wherein the protocol interface comprises at least one of a network port, a communication endpoint, or a communication protocol, and wherein the protocol interface is identified in a standard or standards as receiving and/or providing shopping information over one or more networks, and the standard or standards are published prior to receiving the one or more messages via the protocol interface from the user device.  Examiner believes these features, in combination with other features of the claimed invention, are a novel and unobvious enhancement over the prior art for distributing information over a network.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Relevant Prior Art
	During his search for prior art, Examiner found the following references to be relevant to Applicant’s claimed invention.  Each reference is listed on the Notice of References form included in this office action:
	Joo et al, “Design and Implementation of an Agent-Based Grocery Shopping System,” teaches placing different agent software on a user device and sending messages and information to software on a store server to inventory and order grocery items, does not teach a protocol interface identified in a standard or standards as receiving and/or providing shopping information over one or more networks, or standard or standards published prior to receiving the one or more messages via the protocol interface from the user device (Abstract, sections 4.1, 5); and 
	Asthana et al, “An Indoor Wireless System for Personalized Shopping Assistance,” teaches a Personal Shopping Assistant software that a customer has that communicates with a store’s central server, does not teach a protocol interface identified in a standard or standards as receiving and/or providing shopping information over one or more networks, or standard or standards published prior to receiving the one or more messages via the protocol interface from the user device (Abstract, section 2).

Responses to Applicant’s Remarks
	Regarding rejections of claims 2, 8, and 12 under 35 U.S.C. 112(a) for lacking written description, Applicant’s arguments describing specification paragraphs and the understanding of 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE M MOSER whose telephone number is (571)270-1718. The examiner can normally be reached M-W, F 10a-6p, Th 9a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on x23978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 



/BRUCE M MOSER/Primary Examiner, Art Unit 2154                                                                                                                                                                                                        3/11/22